Pannell, Judge.
Appellant was tried and convicted in the Recorder’s Court of the City of Athens for alleged violation *777of certain enumerated sections of “Southern Standard Building Code, Part VI, Housing, adopted as ordinance of said City of Athens.” Certiorari was overruled by the superior court and the appeal is from that judgment. Held:
Argued April 6, 1966
Decided May 16, 1966
Rehearing denied May 31, 1966
Guy B. Scott, Jr., for appellant.
Joseph J. Gaines, for appellee.
1. The ordinance, as amended prior to the time of the alleged offenses, provides that one convicted for a violation thereof be punished in accordance with § 9-4 of the Code of the City of Athens. Prior to the amendment, the ordinance had defined the offenses as a “misdemeanor” and provided for punishment under State law. In view of the amendment, the recorder’s court had jurisdiction to try the case.
2. “It is well settled that one or more sections of an ordinance may be unconstitutional and other sections constitutional; and where the allegations as to the unconstitutionality of an ordinance fail to definitely state what section of the ordinance is unconstitutional, such allegations are too indefinite to raise any question for decision as to the unconstitutionality of the ordinance. Glover v. City of Rome, 173 Ga. 239 (160 SE 249), and cit.” Anthony v. City of Atlanta, 66 Ga. App. 504, 505 (18 SE2d 81). The purported attacks on the ordinance here are, under the above ruling, insufficient to raise the question of the constitutionality of the ordinance.
3. The evidence was sufficient to authorize the finding by the judge of the recorder’s court that the defendant had violated the ordinance as charged.

Judgment affirmed.


Frankum, J., concurs. Felton, C. J., concurs specially.